Mr. Justice Thacher
delivered the opinion of the court.
Writ of error to Claiborne county circuit court.
The court below, upon motion, allowed the names of the parties for whose use the suit was instituted, and who had no interest in the note sued upon, to be struck out of the writ and declaration. This is claimed for error.
The court below, we think, exercised a discretion in this instance, which was authorized by the statute of this'state on the subject of amendments. Amendments of this kind have been sanctioned in other states having a statute of amendments similar to our own. 6 Yerg. 493; 7 Mass. 291; 1 Pick. 224; 18 Pick. 57.
This court has decided, also, that it will not review the exercise of a discretion by a circuit court in the matter of amendments. 1 H. 105.
Judgment affirmed.